DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 8, 2022 has been entered.
Claims 1-4, 6, 9-13, 16, 18-20, 22, 24, 26, 28, 45 and 46 are pending. Applicant amended claims 1, 12, 13 and 22, and added new claims 45 and 46. 
Response to Arguments
Despite the amendment made to claim 1, the claim 1 remains rejected based on the disclosure of Weigl et al. That said, Applicant’s arguments have been fully considered but they are not persuasive. 
1) Applicant argues that claim 1 is patentable over the disclosure of Weigl et al. because the limitation “common microfluidic channel” is misconstrued. Specifically, Applicant argues that the limitation “common microfluidic channel” is defined by the claim as a channel “formed by the merging at a merging zone of the sample microfluidic channel and the guidance microfluidic channel”, meaning that the merging zone delineates the boundary of the common microfluidic channel. Consequently, Applicant argues that Weigl et al. do not teach the limitation “wherein at least part of the sample microfluidic channel upstream of the merging zone and the common microfluidic channel are co-extensive along a common longitudinal axis”, as recited in claim 1. The argument is not persuasive for the following reasons: 
a) Applicant’s argument is not commensurate with the scope of claim 1. Specifically, Applicant’s argument is based on an interpretation of the claimed “common microfluidic channel” that is narrower than what is actually recited in claim 1. Contrary to Applicant’s argument, the limitation “formed by the merging at a merging zone of the sample microfluidic channel and the guidance microfluidic channel” merely denotes HOW the common microfluidic channel is formed and WHAT the common microfluidic 
b) The limitation “upstream” is a relative limitation that is dependent on the direction in which a fluid flows (i.e. it is dependent on intended use). In this instance, because the fluid moving in a specified direction is not a part of the claimed invention, the limitation “upstream” imparts no context to the claim*, and thus the limitation does not further limit the claimed invention. Consequently, the location of the Weigl et al. device corresponding to the reference numeral 100 can constitute a location that is “upstream of” the merging zone 58 given that the direction in which fluid flows through the Weigl et al. can be easily reversed.         
*Contrary to claim 1, claim 45 recites both “upstream of the merging zone” and “downstream of the merging zone”. While individually, the limitations “upstream” and “downstream” fail to further limit the claimed invention, together they provide context and thus further limit the claimed invention, at least with respect to one another.  
Claim Objections
Claims 1, 4, 6, 11, 16, 18, 28, 45 and 46 objected to because of the following informalities:  
The limitations “focussing”, “focussed” and “focusing” are spelled inconsistently within claims 1, 11, 16, 18, 28, 45 and 46. To obviate indefiniteness as a result of using different spelling (the limitations can potentially be interpreted differently), the claims should be amended to preserve consistent spelling. 
In claims 4 and 6, the limitation “the sample channel” should be changed to “the sample microfluidic channel”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12, 13 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 13 have been amended to recite an additional pair of electrodes configured to measure changes in DC impedance. 
The specification does not provide support for the amendment. The lone disclosure directed to DC impedance measurement is in the originally filed claims, but the originally filed claims recite AC and DC impedance measurements as alternatives. Consequently, the specification does not provide support for two sets sensors, one for measuring AC impedance and another for measuring DC impedance as recited in claims 12 and 13.  
Similarly, claim 22 has been amended to recite two different types of sensors (electrodes and an optical sensor). The specification does not provide support for the amendment. According to the specification (see line 8, pg. 1, line 27, pg. 10), electrical detection and optical detection are alternative ways of conducting detection. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is indefinite because it recites “the at least one pair of electrodes…configured for sensing AC or DC electrical impedance” even though the claim earlier specifies that said at least one pair of electrodes measure changes in DC impedance.  
 Claim Rejections - 35 USC § 103
Claims 1-4, 6, 9, 10, 16, 18-20, 22, 24, 26, 28 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Weigl et al. (US 5,972,710) in view of Krulevitch et al. (US 6,437,551 B1).
With respect to claim 1, Weigl et al. disclose a microfluidic chip (see title and line 7, col. 3) for focusing a stream of particulate-containing fluid (see line 13, col. 21), the chip comprising (see Fig. 9a): 
a sample microfluidic channel 50 configured to receive the stream of particulate-containing fluid; 
a guidance microfluidic channel 40 having a polygonal cross-sectional area (see lines 25-27, col. 17) and configured to receive a stream of guidance fluid; 
a common microfluidic channel (channel north of reference numeral 100) having a polygonal cross sectional area (see lines 25-27, col. 17) formed by the merging at a merging zone 58 of the sample microfluidic channel 50 and the guidance microfluidic channel 40 at an oblique angle of 5 to 60 degrees along part of one side of the guidance microfluidic channel 40 (see Fig. 9a), wherein at least part of the sample microfluidic channel 50 upstream of (above) the merging zone 58 and the common microfluidic channel 100 are co-extensive along a common longitudinal axis (Y-axis in Fig. 9a), and wherein the guidance microfluidic channel 40 has a longitudinal axis (tangential axis of the vertically curved portion of channel 40) disposed at an angle of 5 to 60 degrees to the common longitudinal axis; and 
a detection zone 90 disposed in the common microfluidic channel 100 (see Fig. 1) having one or more sensors (see lines 45-47, col. 11; see also lines 1-5, col. 20 and Fig. 8 illustrating sensors 410),
wherein the merging of the sample microfluidic channel 50 and the guidance microfluidic channel 40 is configured to provide a composite fluid stream 120 containing a focused beam of particulates that is disposed asymmetrically in the common microfluidic channel 100 adjacent a corner or side of the common microfluidic channel 100 (see line 58, col. 6-line 18, col. 7), and wherein the one or more 
While Weigl et al. disclose that the one or more sensors are electrodes (see line 64, col. 3), the chip disclosed by Weigl et al. differs from the claimed invention in that Weigl et al. do not explicitly disclose that the electrodes are configured to detect changes in AC impedance. However, detecting changes in AC impedance to determine a characteristic of particulates in a microfluidic channel is well-known in the art (e.g. see abstract of Krulevitch et al.). Given that Weigl et al. disclose various detection means for ascertaining a characteristic of the focused beam of particulates in the common channel 100, it would have been obvious to one of ordinary skill in the art to implement any conventional detection means, including electrodes configured to detect changes in AC impedance, as taught by Krulevitch et al.  
With respect to claims 2 and 3, the sample microfluidic channel 50 merges with the guidance microfluidic channel 40 along a corner (i.e. a part of one side) of the guidance microfluidic channel 40 (see Fig. 9a).  
With respect to claim 4, the sample channel 50 has a rectangular cross-sectional area (see lines 25-27, col. 17).  
With respect to claim 6, the sample microfluidic channel, the guidance microfluidic channel, and the common microfluidic channel all have a rectangular cross-sectional area (see lines 25-27, col. 17).  
With respect to claims 9 and 10, the guidance microfluidic channel 40 has a cross sectional area greater than the cross-sectional area of the sample microfluidic channel 50 (see line 65, col. 6-line 1, col. 7). Naturally, the guidance microfluidic channel 40 and the sample microfluidic channel 50 must have different aspect ratios.  
With respect to claim 16, the merging of the sample microfluidic channel and the guidance microfluidic channel is configured to provide a composite fluid stream containing a focused beam of particulates in which the particulates pass the detection zone in single file (see line 58, col. 6-line 18, col. 7).  

With respect to claim 19, based on the cross-sectional shape and length of the microfluidic channels 40, 50 and 100 (see Fig. 9a), they are configured to provide a composite stream of fluid in which one or both of the sample stream and the guidance stream has/have an elongated cross-section. As alluded to above, the claimed configuration is also dependent on intended use. That said, it is the examiner’s position that the microfluidic channels 40, 50 and 100 have the ability to provide a composite stream of fluid in which one or both of the sample stream and the guidance stream has/have an elongated cross-section. 
With respect to claim 20, the guidance microfluidic channel 40 has a cross sectional area greater than the cross-sectional area of the sample microfluidic channel 50 (see line 65, col. 6-line 1, col. 7). While Weigl et al. do not explicitly disclose the extent to which the cross-sectional area of the guidance microfluidic channel is greater, based on Figure 10b (compare inlet 511 of the guidance channel 40 to inlet 521 of the sample channel 40), it would have been obvious to one of ordinary skill in the art to provide the guidance channel 40 with a cross-sectional area that is at least 2 times greater than the cross-sectional area of the sample microfluidic channel 50 in order to provide a sheath fluid of a desired size.  
With respect to claim 22, Weigl et al. disclose that sensing can be achieved optically (see line 59, col. 3). Given that the device comprises a plurality of sensors spaced apart along the detection zone (see Fig. 8), it would have been obvious to one of ordinary skill in the art to use an optical sensor as one of the sensors. The use of different types of sensors would enable the device to obtain more information regarding the nature of the particulates.   
With respect to claims 24 and 26, Weigl et al. do not disclose the relative distance between the one or more sensors and a point at which the sample microfluidic channel 50 and the guidance microfluidic channel 40 fully merge. However, given that the detection zone 90 encompasses the entire length of the common microfluidic channel 100 and a plurality of sensors 410 are arrayed along the length of the common microfluidic channel 100 to cover the entirety of the detection zone 90 (see Fig. 8), it 
With respect to claim 28, the merging zone is configured to guide the focused beam of particulates in the common channel 100 towards a first hydrodynamically favored position (left side of Figs. 1 and 2) in the cross section of the common channel 100 and away from a second hydrodynamically favored position (right side of Figs. 1 and 2) in the cross section of the common channel 100 (see Figs. 1 and 2), wherein the first hydrodynamically favored position is closer to the excitation electrode than the second hydrodynamically favored position (see lines 60-63, col. 7 disclosing that detection is conducted on the indicator stream 70, which corresponds to the first hydrodynamically favored position in Figures 1 and 2). 
With respect to claim 46, the modified Weigl et al. device is discussed above. Moreover, because the sample microfluidic channel 50 extends upstream of (above) the merging zone 58, the guidance microfluidic channel is asymmetric with the sample microfluidic channel 50 about a longitudinal axis of the common microfluidic channel. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weigl et al. (US 5,972,710) in view of Krulevitch et al. as applied to claims 1-4, 6, 9, 10, 16, 18-20, 22, 24, 26, 28 and 46 above, and further in view of Gascoyne et al. (US 2003/0102854 A1).
With respect to claims 12 and 13, neither Weigl et al. nor Krulevitch et al. disclose sensors configured to measure changes in both AC and DC impedance. However, Gascoyne et al. disclose that in cytometry, AC impedance measurements can be augmented by DC impedance measurements to obtain more information regarding the particulates being analyzed (see [0084]). In light of the disclosure of Gascoyne et al. and given that the Weigl et al. device comprises a plurality of sensors arranged along the length of the detection zone (see Fig. 8), it would have been obvious to one of ordinary skill in the art to configure the plurality of sensors to measure changes in DC impedance as well and AC impedance.     
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Weigl et al. disclose a microfluidic chip for focusing a stream of particulate-containing fluid, as discussed above. However, Weigl et al. do not disclose features arranged in the manner recited in claims 11 and 45. Based on the manner in which the Weigl et al. device is mapped against the claims, Weigl et al. do not disclose the arrangements of elements specified in claims 11 and 45, specifically the arrangements denoted by the combination of the limitations “upstream” and “downstream”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796